DETAILED ACTION
This office action is in response to applicant’s filing dated May 9, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 5-15, 17, 20-36 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed May 9, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1, 6, 7, and 17; cancelation of claim(s) 2-4 and 16; and addition of new claim(s) 31-36. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 9, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a written description rejection.
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (Federal register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3) and (see MPEP 2164).
In the instant case, claims 31-60 are directed to a method of treating a migraine associated with von Willebrand deficiency comprising administering to the subject a solid dosage formulation comprising 17.5 mg of rofecoxib or a pharmaceutically acceptable salt thereof, wherein:
the formulation achieves a mean Cmax plasma concentration of more than 180 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age (claims 31).
the formulation achieves a mean plasma AUC0-∞ of more than 3000 h*ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age (claim 32)
the formulation achieves an arithmetic mean plasma concentration at least 2.0 ng/ml at 15 minutes (claim 33) or at least 79 ng/ml at 45 minutes (claim 34) following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age 
Thus, the claims encompass a method of using a genus of formulations comprising rofecoxib which are defined by functional characteristics when administered in a solid oral dosage form as a single dose to a population of healthy adults less than 65 years of age.   
The phrase “a solid dosage formulation comprising 17.5 mg of rofecoxib or a pharmaceutically acceptable salt thereof…” is open ended and as such, it does not exclude any other ingredients from being present together with rofecoxib (instant claims 31-34); and it does not exclude any other ingredients from being present together with rofecoxib.  As such, the claims are being interpreted as: a mixture or composition comprising rofecoxib limited by certain physicochemical properties which does not exclude the presence of other components. 
Therefore, the claims encompass a genus of compositions defined by its physicochemical properties, which is simply a wish to know the identity of such composition that will satisfy those physicochemical properties.  Accordingly, there is insufficient written description encompassing: “a mixture or composition comprising rofecoxib” wherein the formulation provides the claimed pharmacokinetic properties as disclosed in the instant claims, because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of “a mixture or composition comprising rofecoxib” in which the formulation provides one or more of the claimed pharmacokinetic properties as disclosed in the instant claims are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Per the Enzo court’s example, (Enzo Biochem., Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, “a mixture or composition comprising rofecoxib” or “a mixture or composition comprising rofecoxib and a disintegrant” in which the formulation provides one or more of the claimed pharmacokinetic properties as disclosed in the instant claims, does not distinguish any particular composition comprising rofecoxib or a pharmaceutically acceptable salt thereof or any particular composition comprising rofecoxib or a pharmaceutically acceptable salt thereof and a disintegrant from other compositions having the same activity or function and as such does not satisfy the written-description requirement.  Applicant has not disclosed enough relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
M.P.E.P. 2163 II-A-3-a ii) states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)”.
In the instant case, Applicants disclose 3 compositions comprising rofecoxib, lactose monohydrate, microcrystalline cellulose, hydroxypropyl cellulose, croscarmellose sodium, magnesium stearate, and Pigment Blend Yellow (see Table 9 [0645] and Table 11 [0656]). 
Given the broad scope of the claimed subject matter (the large genus of formulations comprising rofecoxib that might satisfy the instantly claimed physicochemical properties) for use in the claimed method, applicant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the genus of “a composition comprising rofecoxib” wherein the formulation provides the claimed pharmacokinetic properties as disclosed in the instant claims for use in the claimed method.
In the absence of structural characteristics that are shared by members of the genus of “a composition comprising rofecoxib or a pharmaceutically acceptable salt thereof” wherein the formulation provides the claimed pharmacokinetic properties as disclosed in the instant claims, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
In summary, the skilled in the art will not know which other components (if any) and in which proportion should be present in the claimed composition besides rofecoxib in order to satisfy the above release profile.  
	

Claim Rejections - 35 USC § 112(b)
Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 31-34 recite the term “healthy adult.”  It is unclear what adult subjects are encompassed by “healthy…adult.”  It is unclear which subjects fall within the metes and bounds of “healthy adult.”   It is unclear if “healthy adult” refers to a subject’s disease status (i.e. a patient with absolutely no health issues, not overweight, and has no injuries).  It is unclear if a subject that eats junk food or smokes but has no observable, diagnosed health related issues is encompassed by “healthy adult.”  


Claim Rejections - 35 USC § 112(d)
Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites “wherein the method comprises administering a solid dosage formulation comprising 17.5 mg of rofecoxib.  Claim 6 recites about 17.5 mg to about 70 mg of rofecoxib and claim 7 recites numerous doses.  Thus, claims 6 and 7, which depend from claim 1, fail to further limit the subject matter of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-10, 13-15, 17, 20-23, and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Silberstein et al (Neurology, 2004; 62(9):1552-1557, cited in a previous Office Action) in view of Paper et al (Nursing, 2003; 33(7):54-56, cited in a previous Office Action); Hassan et al (International Journal of Haematology, Blood Diseases and Disorders, 2014; 2(2):023-025, cited in a previous Office Action); Bick et al (Hematological Complications in Obstetrics, Pregnancy, and Gynecology, Cambridge University Press; 1st edition (May 15, 2006), Chapter 3, pages 75-102, cited in a previous Office Action); and Vioxx® (rofecoxib tablets and oral suspension, Merck & Co, Inc., March 2004, hereinafter referred to as Vioxx®, cited in the IDS filed July 27, 2022).
Regarding claim 1, Silberstein teaches a randomized, placebo-controlled trial of rofecoxib in the acute treatment of migraine (Title); patients age ≥ 18 treated a moderate or severe migraine headache with rofecoxib 25 mg (abstract).  Thus, Silberstein teaches a method of treating migraine comprising administering a composition comprising rofecoxib.  Silberstein does not teach the subject has migraine associated with von Willebrand deficiency.
Paper teaches von Willebrand identified a platelet function disorder caused when a protein that acts as platelet “glue” is deficient or defective; as a result, platelets have trouble aggregating and plugging injured blood vessels; known as von Willebrand factor (vWF), this protein also transports and protects clotting factor VIII, so problems with vWF may impair factor VIII function; and vWD (von Willebrand disease) is classified into three types: Type 1, low vWF levels; Type 2: improperly working vWF; and Type 3, no vWF produced by the body.  Thus, Paper establishes that a subject having von Willebrand deficiency is a subject that suffers from Von Willebrand disease and von Willebrand disease is a platelet function disorder.
Hassan teaches Von Wille brand disease is strongly linked to migraine and those with this bleeding disorder suffer from migraine headaches (page 024, left, 3rd paragraph); most of the cases of migraines were seen in Von Wille brand disease type-1 (61%), followed by type-3 (14%) and lastly (9%) in type-2; this higher incidence in type-1 and then in type-3 could be explained by the fact that in these subtypes there is quantitative defect in VWF and its this fluctuating levels that is responsible for the migraines (page 023, right, 5th paragraph).
Bick teaches rofecoxib (VIOXX) does not affect platelet function.
As such, since Silberstein teaches a method of treating migraine comprising administering a composition comprising rofecoxib, since Paper teaches a subject having von Willebrand deficiency is a subject that suffers from Von Willebrand disease and von Willebrand disease is a platelet function disorder, since Hassan teaches Von Wille brand disease is strongly linked to migraine and those with this bleeding disorder suffer from migraine headaches, and since Bick teaches that rofecoxib does not affect platelet function, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating migraine taught by Silberstein to treat subjects with migraine associated with von Willebrand with an expectation of success, since the prior art establishes that rofecoxib is useful for treating migraine and does not affect platelet function, von Willebrand disease is a platelet function disorder strongly linked to migraine and those suffering from von Willebrand disease suffer from migraines.

Regarding the claimed amount of rofecoxib, the cited references do not teach rofecoxib is in an amount of 17.5 mg (instant claim 1 and 8), the amounts of instant claims 5-7, or the dosing regimens of instant claims 29 and 30.  However, Silberstein teaches subjects were administered tablets comprising 25 mg rofecoxib (page 1553, left, 2nd paragraph).  Silberstein teaches subjects were men and women age 18 or over. Assuming the average weight of an adult human is approximately 70 kg, a 25 mg dose would be equivalent to an amount of 0.35 mg/kg.
    Moreover, Vioxx® teaches each tablet of VIOXX for oral administration contains either 12.5 mg, 25 mg, or 50 mg of rofecoxib (page 1, 3rd paragraph); therapeutically recommended doses are the lowest dose of VIOXX should be sought for each patient (page 20, 1st paragraph).  Vioxx® teaches for acute treatment of migraine headaches with or without aura, subjects were treated with 25 mg and 50 mg doses (page 4).  Vioxx® further teaches for osteoarthritis, subjects were treated with 12.5 and 25 mg daily; at these doses the effectiveness of VIOXX® was comparable to ibuprofen 800 mg TID and diclofenac 50 mg TID for signs and symptoms of osteoarthritis (page 3, 5th paragraph); the recommended starting dose of VIOXX is 12.5 mg once daily; some patients may receive additional benefit by increasing the dose to 25 mg once daily; and the maximum recommended daily dose is 25 mg.  Thus, VIOXX® teaches a starting dose of 12.5 mg for a chronic treatment.   
It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount and dosing regimen of rofecoxib taught by Silberstein and Vioxx® as a starting point for optimizing the amount and dosing regimen of rofecoxib utilized in a method of treating migraine associated with von Willebrand deficiency since the prior art teaches rofecoxib is useful for treating migraine and because dosage and dosing regimen is a result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages and dosing regimens would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range and dosing regimen, the determination of the optimum or workable dosage given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").

Regarding claims 15 and 17, Silberstein teaches subjects were administered tablets comprising 25 mg rofecoxib (page 1553, left, 2nd paragraph).  
Regarding claims 31-34, the prior art does not explicitly teach the disclosed composition achieves the claimed pharmacokinetic properties.  However, the claimed pharmacokinetic properties depend, among other things, from the specific components, relative amounts, type of formulation, and pH of the formulation etc., all of which seem to be the same or very similar to the composition made obvious by the prior art (see above rejection).  
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the formulations comprising rofecoxib and a disintegrant that will result from the teachings of the prior art does not possess the same material, structural and functional characteristics of the formulation claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation used in the instantly claimed composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Taken together, all this would result in the method of claims 1, 5-8, 15, 17, and 29-34 with a reasonable expectation of success.


Regarding claims 9, 10, 20-23, Silberstein teaches subjects were men and women age 18 or over, have had on average per month one to eight migraine attacks with or without aura (page 1552, right, last paragraph); average age of subjects receiving 25 mg Rofecoxib was 41.9 (see Table 1).  
Taken together, all this would result in the practice of the method of claims 9, 10, and 20-23 with a reasonable expectation of success.

Regarding claim 13, Paper teaches Type 1, low vWF levels; Type 2: improperly working vWF; and Type 3, no vWF produced by the body.  Hassan teaches most of the cases of migraines were seen in Von Wille brand disease type-1 (61%), followed by type-3 (14%).  It would have been prima facie obvious to one of ordinary skill in the art to treat a subject expression von Willebrand factor at a level about 50% below normal since most cases of migraines were seen in Von Willebrand disease type-1 (low vWF levels) and type-3 (no vWF produced).
Taken together, all this would result in the practice of the method of claim 13 with a reasonable expectation of success.

Regarding claim 14, Silberstein teaches rofecoxib 50 mg is superior to oxycodone/acetaminophen 5/325 mg and codeine/acetaminophen 60/600 mg and is similar to oxycodone/acetaminophen 10/650 mg for treating pain.  It would have been prima facie obvious one of ordinary skill in the art before the effective date of the invention to decrease the use of acetaminophen and/or opioid medications since it was known in the art that rofecoxib was superior to oxycodone/acetaminophen and codeine/acetaminophen and similar to oxycodone/acetaminophen for treating pain.


Regarding claim 35, Vioxx® teaches each tablet of VIOXX for oral administration contains the following inactive ingredients: croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, microcrystalline cellulose, and yellow ferric oxide (page 1, 3rd paragraph).  Croscarmellose sodium reads on disintegrant as evidenced by the instant specification which teaches croscarmellose sodium is a disintegrant (see paragraph [0051].  It would have been prima facie obvious to one of ordinary skill in the art to utilize excipients taught in the art as suitable for formulating a tablet formulation of rofecoxib for formulating a tablet composition comprising rofecoxib for use for in the method of treating migraine associated with von Willebrand deficiency suggested by the prior art. 
Taken together, all this would result in the method of claim 35 with a reasonable expectation of success.



Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silberstein et al (Neurology, 2004; 62(9):1552-1557, cited in a previous Office Action) in view of Paper et al (Nursing, 2003; 33(7):54-56); Hassan et al (International Journal of Haematology, Blood Diseases and Disorders, 2014; 2(2):023-025, cited in a previous Office Action); Bick et al (Hematological Complications in Obstetrics, Pregnancy, and Gynecology, Cambridge University Press; 1st edition (May 15, 2006), Chapter 3, pages 75-102, cited in a previous Office Action); and Vioxx® (rofecoxib tablets and oral suspension, Merck & Co, Inc., March 2004, hereinafter referred to as Vioxx®, cited in the IDS filed July 27, 2022) as applied to claims 1, 5-10, 13-15, 17, 20-23, and 29-35 above, and further in view of Heijdra et al (Drugs, 2017; 77:1531-1547, cited in a previous Office Action).
The cited art teaches all the limitations of claims 11 and 12, except wherein the pharmaceutical composition is co-administered with factor replacement therapy or wherein the subject is being administered or is taking factor replacement therapy prophylactically.
However, Heijdra teaches Von Willebrand disease (VWD) is the most common inherited bleeding disorder (abstract); the goal of treatment in VWD patients is to stop or prevent bleeding by increasing plasma VWF and FVIII levels to adequate hemostatic levels by stimulation of the release of endogenous VWF by administration of DDAVP, or by infusing VWF-containing factor concentrates (page 1534, left, last paragraph); severely affected VWD patients who suffer from recurrent bleeding episodes may be treated with VWF concentrates two or three times a week in order to prevent bleeding (prophylaxis) (page 1541, right, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art to co-administer factor replacement therapy in a method of treating migraine associated with von Willebrand deficiency since the goal of VWD treatment is to stop or prevent bleeding by increasing VWF and FVIII and one such method is to treat the VWD with factor replacement therapy prophylactically.
Taken together, all this would result in the practice of the method of claims 11 and 12 with a reasonable expectation of success.



Claims 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silberstein et al (Neurology, 2004; 62(9):1552-1557, cited in a previous Office Action) in view of Paper et al (Nursing, 2003; 33(7):54-56); Hassan et al (International Journal of Haematology, Blood Diseases and Disorders, 2014; 2(2):023-025, cited in a previous Office Action); Bick et al (Hematological Complications in Obstetrics, Pregnancy, and Gynecology, Cambridge University Press; 1st edition (May 15, 2006), Chapter 3, pages 75-102, cited in a previous Office Action); and Vioxx® (rofecoxib tablets and oral suspension, Merck & Co, Inc., March 2004, hereinafter referred to as Vioxx®, cited in the IDS filed July 27, 2022) as applied to claims  1, 5-10, 13-15, 17, 20-23, and 29-35 above, and further in view of Loder et al (Cephalagia, 2012; 32(3):179-182).  
As set forth above, the cited references suggest a method of treating migraine associated with von Willebrand deficiency comprising administering rofecoxib.  Silberstein further teaches in assessment of efficacy and tolerability subjects recorded headache severity on a 4-point scale (no pain, mild pain, moderate pain, severe pain).  The cited references do not teach utilizing Pain Intensity Numerical Rating Scale.
However, Loder teaches pain intensity is the most clinically relevant dimension of nearly all headache attacks (page 179, left, 1st paragraph); in headache research, an important precedent was established by the early triptan trials, which used a 4-point verbal rating scale (VRS) to measure pain intensity (page 179, left, 2nd paragraph); numerical rating scales (NRS) probably deserve particular attention, given several potential advantages in comparison with VRS; the 11-point (0-10) NRS is ‘preferred by the majority of patients in different cultures’, according to the findings of a recent systematic literature review; compliance with the NRS was superior to that with the VRS, and that the NRS was also more responsive to change and easier to use (page 181, left, last paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a Pain Intensity Numerical Rating Scale to determine the efficacy of the rofecoxib for treating migraine associated with von Willebrand deficiency with a reasonable expectation of success, since the prior art teaches Numerical Rating Scale is superior to a 4-point rating scale, more responsive to change and easier to use.  

With regard to the limitations directed to the claimed reduction, these limitations of these claims are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 2111.04: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 1690 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 2005).).  In the instant case, as set forth above, the cited art renders obvious a method of treating migraine associated with von Willebrand deficiency comprising administering rofecoxib, wherein the efficacy of rofecoxib is evaluated with a Pain Intensity Numerical Rating Scale.  The claimed reduction in pain intensity from baseline in the Pain Intensity Numerical Rating Scale is an intended result of the process step positively recited (administering rofecoxib treatment).
Taken together, all this would result in the practice of the methods of claims 24-28 with a reasonable expectation of success.
Claims 36 is rejected under 35 U.S.C. 103 as being unpatentable over Silberstein et al (Neurology, 2004; 62(9):1552-1557, cited in a previous Office Action) in view of Paper et al (Nursing, 2003; 33(7):54-56, cited in a previous Office Action); Hassan et al (International Journal of Haematology, Blood Diseases and Disorders, 2014; 2(2):023-025, cited in a previous Office Action); Bick et al (Hematological Complications in Obstetrics, Pregnancy, and Gynecology, Cambridge University Press; 1st edition (May 15, 2006), Chapter 3, pages 75-102, cited in a previous Office Action); and Vioxx® (rofecoxib tablets and oral suspension, Merck & Co, Inc., March 2004, hereinafter referred to as Vioxx®, cited in the IDS filed July 27, 2022) as applied to claims  1, 5-10, 13-15, 17, 20-23, and 29-35 above, and further in view of Boyong et al (WO 2010/033179 A1, cited in a previous Office Action) and Kumar et al (US 2005/0049291 A1, cited in a previous Office Action).
The combination of Silberstein, Paper, Hassan, Bick and Vioxx® suggest a method of treating migraine associated with von Willebrand deficiency comprising administering to the subject a solid dosage formulation comprising rofecoxib in the claimed amounts.  The cited art does not teach wherein the rofecoxib has a d90 particle size in the range of about 10 to about 12 µm, d50 particle size in the range of about 3 µm to about 4 µm, and a d10 particle size in the range of about 0.5 µm to about 1.0 µm.
However, Boyong teaches the aqueous solubility of an active pharmaceutical ingredient ("API") influences both the bioavailability of the drug and the rate at which the API can be released from a formulated product; the rate of dissolution of an API from a formulation can place an upper limit on the rate of absorption of the API in a person to whom the product is administered; many active pharmaceutical ingredients have poor aqueous solubility and low bioavailability; one method that has been used to improve the dissolution of API’s is to reduce the particles size of the active ingredient, which increases the surface area of the active ingredient and may result in an increased rate of dissolution (page 1, lines 12-21).  Boyong teaches the granules are useful for making oral solid dosage forms, for example capsules and compressed tablets, in a variety of shapes and sizes (page 5, lines 18-20); active pharmaceutical ingredients having poor aqueous solubility include rofecoxib (page 5, lines 23-32 and claim 4).  
Boyong teaches a granule for a pharmaceutical composition comprising a core which comprises at least one active pharmaceutical ingredient intimately associated with at least one hydrophilic polymer, wherein the active pharmaceutical ingredient has a solubility in water of less than about 1 mg/ml (claim 1); further comprising at least one excipient (claim 2); wherein the at least one excipient comprises at least one diluent and at least one disintegrant, further comprising a lubricant (claim 3); at least one active pharmaceutical ingredient has a solubility in water of less than about 1 mg/ml is rofecoxib (claim 4); where the at least one hydrophilic polymer is hydroxypropyl cellulose (claim 5); where the at least one diluent is lactose monohydrate and microcrystalline cellulose (claim 6); where the at least one disintegrant is croscarmellose sodium (claim 7); and where the granulate further comprises at least one lubricant, magnesium stearate (claim 8).  
Boyong further teaches a pharmaceutical composition in an oral dosage form, such as tablets or capsules, may be prepared using granulates; the dry granulate obtained by the methods described above can be used directly, or can be blended with one or more additional pharmaceutically acceptable excipients prior to use; in one embodiment, the granulate is blended with at least one lubricant prior to use, for example, prior to being compressed into tablets; the dry granulates can be further processed to change the particle size distribution to a desired distribution; the particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula.  
Thus, Boyong establishes that it was known in the art to reduce the particles size of the active ingredient to improve the dissolution of API’s, which increases the surface area of the active ingredient and may result in an increased rate of dissolution; that dry granulates can be further processed to change the particle size distribution to a desired distribution; and that the particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula.

	Kumar teaches it has now been discovered that, micronized drug or drug in submicron size range, when incorporated to the pharmaceutical compositions results in readier dissolution, increased rate of absorption, enhanced percutaneous absorption and hence better topical efficacy. [0012]; the wettability and hence dissolution properties of a biologically active substance or drug precursor greatly influence the bioavailability; it has been observed that by increasing the surface area of a particulate drug, such as by decreasing the particle size, the rate of dissolution of the drug is increased thereby resulting in better permeability and percutaneous efficacy [0013].  Kumar further teaches a topical pharmaceutical composition exhibiting enhanced absorption and better efficacy of cyclooxygenase-2 enzyme inhibitor which
is attained through incorporation of micronized and submicronized drug particles into a vehicle suitable for topical application to the skin; the fine particle size of the COX-2 enzyme inhibitor is critical to the present invention wherein the distribution of particle size in the micron and preferably in the submicron size range; accordingly, the particle size of the drug is such that the mean particle size is less than about 30 microns, preferably less than about 5 microns and more preferably less than about 0.9 microns [0026].  Moreover, Kumar teaches Example 2, a pharmaceutical composition of rofecoxib [0060]; rofecoxib, micronized, mean particle size 9.51µ [0061]; and in vitro release for micronized and submicronized rofecoxib was very similar over the course of 240 min (see Table 6).  The Examiner notes that in view of the ambiguity of the term “about” (see above 112b rejection) and the teachings of Kumar which teach rofecoxib in a mean particle size of 9.51µ which is close to the claimed range of about 10 µm, the mean particle size taught by Kumar has been construed to read on about 10 µm.
As such, since Silberstein, Paper, Hassan, Bick and Vioxx® suggest a method of treating migraine associated with von Willebrand deficiency comprising administering to the subject a tablet formulation comprising rofecoxib, croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, microcrystalline cellulose, and yellow ferric oxide; since Boyong teaches composition comprising a granulate comprising rofecoxib wherein the excipients include croscarmellose sodium, hydroxypropyl cellulose, lactose, magnesium stearate, and microcrystalline cellulose and that it was known in the art to reduce the particles size of the active ingredient to improve the dissolution of API’s, which increases the surface area of the active ingredient and may result in an increased rate of dissolution; that dry granulates can be further processed to change the particle size distribution to a desired distribution; and that the particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula; and since Kumar teaches that increasing the surface area of a particulate drug, such as by decreasing the particle size, the rate of dissolution of the drug is increased and a formulation comprising micronized rofecoxib wherein the mean particle size is 9.51µ , it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize the mean particle sizes taught by Kumar as a starting point for optimizing the particle size distribution of rofecoxib for formulating a composition comprising micronized rofecoxib granules with an expectation of success, since the prior art establishes that particle size distribution of the granules may be adjusted to affect the dissolution profile or the release rate profile of the active ingredient from the formula in both oral and topical formulations comprising rofecoxib.  Moreover, mean particle size distribution is a result-effective variable, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable mean particle size distribution would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed mean particle size distribution, the determination of the optimum or workable mean particle size distribution given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Taken together, all this would result in the practice of the method of claim 36 with a reasonable expectation of success.
Response to Arguments
Applicant argues:
The cited references fail to teach or suggest each claim limitation.  In particular the presently claimed method employs a new 17.5 mg dosage strength of rofecoxib that is neither taught nor suggested by an y of the cited references, let alone in a method for treating migraine associated with von Willebrand deficiency.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicants are reminded that it must be remembered that the references are relied upon in combination and are not meant to be considered separately as in a vacuum.  It is the combination of all of the cited and relied upon references, which make up the state of the art with regard to the claimed invention. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference and it is not that the claimed invention must be expressly suggested in any one or all of the references; but rather the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, as set forth above, Silberstein teaches a method of treating migraine comprising administering a composition comprising rofecoxib.  As set forth above, Paper teaches a subject having von Willebrand deficiency is a subject that suffers from Von Willebrand disease and von Willebrand disease is a platelet function disorder.  As set forth above, Hassan teaches Von Wille brand disease is strongly linked to migraine and those with this bleeding disorder suffer from migraine headaches.  As set forth above, Bick teaches that rofecoxib does not affect platelet function.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating migraine taught by Silberstein to treat subjects with migraine associated with von Willebrand with an expectation of success, since the prior art establishes that rofecoxib is useful for treating migraine and does not affect platelet function, von Willebrand disease is a platelet function disorder strongly linked to migraine and those suffering from von Willebrand disease suffer from migraines.  
As set forth above, regarding the claimed amount of rofecoxib, Silberstein teaches subjects were administered tablets comprising 25 mg rofecoxib (page 1553, left, 2nd paragraph).  Silberstein teaches subjects were men and women age 18 or over and Vioxx® teaches each tablet of VIOXX for oral administration contains either 12.5 mg, 25 mg, or 50 mg of rofecoxib (page 1, 3rd paragraph); therapeutically recommended doses are the lowest dose of VIOXX should be sought for each patient (page 20, 1st paragraph).  Vioxx® teaches for acute treatment of migraine headaches with or without aura, subjects were treated with 25 mg and 50 mg doses (page 4).  Vioxx® further teaches for osteoarthritis, subjects were treated with 12.5 and 25 mg daily; at these doses the effectiveness of VIOXX® was comparable to ibuprofen 800 mg TID and diclofenac 50 mg TID for signs and symptoms of osteoarthritis (page 3, 5th paragraph); the recommended starting dose of VIOXX is 12.5 mg once daily; some patients may receive additional benefit by increasing the dose to 25 mg once daily; and the maximum recommended daily dose is 25 mg.  Thus, VIOXX® teaches a starting dose of 12.5 mg for a chronic treatment.   It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount and dosing regimen of rofecoxib taught by Silberstein and Vioxx® as a starting point for optimizing the amount and dosing regimen of rofecoxib utilized in a method of treating migraine associated with von Willebrand deficiency since the prior art teaches rofecoxib is useful for treating migraine and because dosage and dosing regimen is a result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages and dosing regimens would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range and dosing regimen, the determination of the optimum or workable dosage given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Applicant argues:
	The cited references teach away from the present claims.  Silberstein discloses that the higher dose 50 mg dose of rofecoxib significantly improved patients’ quality-of-life scores over 24 hours on all five domains of the migraine-specific quality-of- life scale, whereas rofecoxib 25 mg only did so for one of the five domains.  Silberstein would further lead a POSA away from reducing the 25 mg and 50 mg dosages of rofecoxib disclosed therein, as it teaches that the 50 mg rofecoxib dose was faster- acting.  Silberstein would accordingly lead a POSA away from reducing the strength of the rofecoxib dosages disclosed therein, let alone reducing the lowest disclosed 25 mg dose by 30%, as would be required to arrive at the recited 17.5 mg solid dosage formulation of rofecoxib.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	As set forth above, Vioxx® teaches therapeutically recommended doses are the lowest dose of VIOXX should be sought for each patient (page 20, 1st paragraph).  Thus, the skilled artisan would have been motivated to seek the lowest effective dose of VIOXX to treat the desired patient.  Moreover, MPEP 2123 states:  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Thus, the teachings of Silberstein do not amount to teaching away from the claimed amounts.


	Applicant argues:
	Hassan teaches away from administering any rofecoxib formulation to treat migraine in 
patients with vWD. As acknowledged by the Office Action, Hassan teaches that fluctuating levels of von Willebrand factor are responsible for migraines in subjects with vWD, explaining that "the human body tries to normalize the levels by stressing the limited reserves and it is this fluctuation, that might explain the migraine headaches." Hassan teaches that stabilizing von Willebrand factor levels protects against migraines.  Hassan would accordingly direct a POSA to treat the underlying cause of migraines in subjects with vWD by modulating von Willebrand factor levels (e.g., with factor replacement therapies), rather than only treating migraine symptoms (e.g., with a COX-2 inhibitor such as rofecoxib).

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	Hassan does not criticize, discredit, or otherwise discourage the treatment of the symptoms of migraine.  Thus, Hassan does not teach away from such a method.  As set forth above, Hassan teaches Von Wille brand disease is strongly linked to migraine and those with this bleeding disorder suffer from migraine headaches.  Thus, the skilled artisan would want to treat the acute symptoms of migraine in a subject suffering from migraine associated with von Willebrand disease, as well as treating any underlying causes of migraines.


	Applicant argues:
	The Office fails to explain why a skilled person would have had a reasonable expectation of success in carrying out the claimed methods.  The Office Action offers no explanation as to why a POSA would have a reasonable expectation of being able to treat migraine associated with von Willebrand deficiency using the recited 17.5 mg solid dosage forms of rofecoxib. For example, as discussed above, Silberstein indicates that higher dosages (such as 50 mg) provide advantages over lower doses, including superior improvement in patients' quality-of-life scores over 24 hours and faster onset of action.  In addition, the 17.5 mg dose of rofecoxib recited in the present claims is 30% less than the lowest 25 mg dose disclosed in Silberstein.  

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  As set forth above, Vioxx® teaches each tablet of VIOXX for oral administration contains either 12.5 mg, 25 mg, or 50 mg of rofecoxib; therapeutically recommended doses are the lowest dose of VIOXX should be sought for each patient.  Vioxx® teaches for acute treatment of migraine headaches with or without aura, subjects were treated with 25 mg and 50 mg doses (page 4).  Vioxx® further teaches for osteoarthritis, subjects were treated with 12.5 and 25 mg daily; at these doses the effectiveness of VIOXX® was comparable to ibuprofen 800 mg TID and diclofenac 50 mg TID for signs and symptoms of osteoarthritis (page 3, 5th paragraph); the recommended starting dose of VIOXX is 12.5 mg once daily; some patients may receive additional benefit by increasing the dose to 25 mg once daily; and the maximum recommended daily dose is 25 mg.  Thus, VIOXX® teaches a starting dose of 12.5 mg for a chronic treatment.   It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount and dosing regimen of rofecoxib taught by Silberstein and Vioxx® as a starting point for optimizing the amount and dosing regimen of rofecoxib utilized in a method of treating migraine associated with von Willebrand deficiency since the prior art teaches rofecoxib is useful for treating migraine and because dosage and dosing regimen is a result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages and dosing regimens would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range and dosing regimen, the determination of the optimum or workable dosage given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Applicant argues:
The Office Action fails to explain why a POSA would have had a reasonable expectation of treating migraine in subjects with von Willebrand deficiency when rofecoxib would not promote "[n]ormalization of the VWF," which Hassan suggests is the underlying cause for these migraines.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
The claimed method does not require that the treatment normalize the VWF.  The claim requires that the migraine is treated in a subject suffering from migraine associated with von Willebrand deficiency.  As set forth above, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating migraine taught by Silberstein to treat subjects with migraine associated with von Willebrand with an expectation of success, since the prior art establishes that rofecoxib is useful for treating migraine and does not affect platelet function, von Willebrand disease is a platelet function disorder strongly linked to migraine and those suffering from von Willebrand disease suffer from migraines.  


Applicant argues:
VIOXX® label fails to teach or suggest the 17.5 mg solid dosage formulation of rofecoxib or a pharmaceutically acceptable salt thereof recited in the present claims. Nor does the VIOXX® label suggest reducing the strength of the 25 mg and 50 mg doses disclosed therein for the treatment of migraine. In fact, the VIOXX® label reinforces the teaching in Silberstein that dosages of rofecoxib higher than the 17.5 mg recited in the present claims should be used to treat migraine. The VIOXX® label accordingly reinforces the teaching away from the present claims provided by Silberstein and Hassan.  Finally, the VIOXX® label fails to remedy the failure of the Office Action to explain why a POSA would reasonably expect a solid dosage formulation comprising 30% less active than the lowest dose reported in Silberstein and VIOXX® used to treat migraine to be effective for that purpose.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
As set forth above, Vioxx® teaches each tablet of VIOXX for oral administration contains either 12.5 mg, 25 mg, or 50 mg of rofecoxib; therapeutically recommended doses are the lowest dose of VIOXX should be sought for each patient.  Vioxx® teaches for acute treatment of migraine headaches with or without aura, subjects were treated with 25 mg and 50 mg doses (page 4).  Vioxx® further teaches for osteoarthritis, subjects were treated with 12.5 and 25 mg daily; at these doses the effectiveness of VIOXX® was comparable to ibuprofen 800 mg TID and diclofenac 50 mg TID for signs and symptoms of osteoarthritis (page 3, 5th paragraph); the recommended starting dose of VIOXX is 12.5 mg once daily; some patients may receive additional benefit by increasing the dose to 25 mg once daily; and the maximum recommended daily dose is 25 mg.  Thus, VIOXX® teaches a starting dose of 12.5 mg for a chronic treatment.   It would have been prima facie obvious to one of ordinary skill in the art to utilize the amount and dosing regimen of rofecoxib taught by Silberstein and Vioxx® as a starting point for optimizing the amount and dosing regimen of rofecoxib utilized in a method of treating migraine associated with von Willebrand deficiency since the prior art teaches rofecoxib is useful for treating migraine and because dosage and dosing regimen is a result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages and dosing regimens would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range and dosing regimen, the determination of the optimum or workable dosage given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Applicant argues:
Heijdra fails to teach or suggest the 17.5 mg solid dosage formulation of rofecoxib or a pharmaceutically acceptable salt thereof recited in the present claims.  Heijdra also fails to address the fact that Silberstein and Hassan teach away from the amended claims as discussed above.  Finally, Heijdra fails to remedy the failure of the Office Action to explain why a POSA would reasonably expect a solid dosage formulation comprising 30% less active than the lowest dose reported in Silberstein used to treat migraine to be effective for that purpose.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicant has not independently argued the merits of this rejection.  Arguments regarding Silberstein and Hassan and the amounts taught by Silberstein and Vioxx® have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.


Applicant argues:
Loder fails to teach or suggest the 17.5 mg solid dosage formulation of rofecoxib or a pharmaceutically acceptable salt thereof recited in the present claims.  Loder also fails to address the fact that Silberstein and Hassan teach away from the amended claims as discussed above.  Finally, Loder fails to remedy the failure of the Office Action to explain why a POSA would reasonably expect a solid dosage formulation comprising 30% less active than the lowest dose reported in Silberstein used to treat migraine to be effective for that purpose.

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicant has not independently argued the merits of this rejection.  Arguments regarding Silberstein and Hassan and the amounts taught by Silberstein and Vioxx® have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.
Maintained Objections and/or Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-15, 17, 20-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15, and 16 of U.S. Patent No. 10,945,992 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a method for treating migraine associated with von Willebrand deficiency in a human subject comprising administering to the subject a pharmaceutical composition comprising an effective mount of rofecoxib and a pharmaceutically acceptable carrier.
The previously allowed claims are directed to a method for treating pain, fever, or inflammation in a human subject, the method comprising orally administering to the subject once daily a solid dosage formulation comprising 17.5 mg of rofecoxib, wherein the formulation achieves a mean Cmax plasma concentration of more than 180 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age (claim 1), wherein the pain, fever, or inflammation is associated with one or more diseases or conditions including migraine associated with von Willebrand deficiency (claims 2, 12, 15, and 16.  It would have been prima facie obvious to one of ordinary skill in the art to select migraine associated with von Willebrand from the choices in the claims to arrive at the instantly claimed method.
Response to Arguments
Applicant’s request for maintaining the rejection on the grounds of non-statutory obviousness-type double patenting over US Patent No. 10,945,992 B1 is noncompliant with the regulations under 37 C.F.R. 1.111.  The instant rejection is not a provisional rejection as the claims of US Patent 10,945,992 B1 have been issued.  In the interest of compact prosecution, the examiner has examined the instant application.  However, in order for the response to the instant Office Action to be fully responsive and in compliance with the regulations under 37 C.F.R. 1.111, the Applicant should either file a terminal disclosure or traverse the rejection based on US Patent No. 10,945,992 B1.  Because applicant did not distinctly and specifically point out the supposed errors in the instant non-statutory obviousness-type double patent rejection in view of US Patent No. 10,945,992 B1 and no Terminal Disclaimer has been filed, the rejection is maintained.

New Objections and/or Rejections
Double Patenting
Claims 1, 5-15, 17, 20-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-60 of copending Application No. 17/127,970 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a method for treating migraine associated with von Willebrand deficiency in a human subject, the method comprising administering to the subject a solid dosage formulation comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.  The copending claims are directed to a solid dosage formulation comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof, wherein the formulation achieves a mean Cmax plasma concentration of more than 180 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age.  The claimed amounts, functional properties, and physical properties are the same or very similar.  The copending application teaches the disclosed composition is useful for treating migraine associated with von Willebrand deficiency [0614].
In Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 (Fed. Cir. 2010), the Court determined that Claims of a later patent were held invalid for obviousness-type double patenting when the earlier patent claimed a compound and disclosed its utility in specification, and later patent claimed a method of using compound for use described in specification of earlier patent. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1, 5-15, 17, 20-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 17/182,728 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant claims are directed to a method for treating migraine associated with von Willebrand deficiency in a human subject, the method comprising administering to the subject a solid dosage formulation comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier.  The copending claims are directed to a formulation comprising 17.5 mg of rofecoxib, or a pharmaceutically acceptable salt thereof, wherein the formulation achieves a mean Cmax plasma concentration of more than 180 ng/ml following oral administration of a single dose of the formulation to a population of healthy adults less than 65 years of age.  The claimed amounts, functional properties, and physical properties are the same or very similar.  The copending application teaches the disclosed composition is useful for treating migraine associated with von Willebrand deficiency [0612].
In Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 (Fed. Cir. 2010), the Court determined that Claims of a later patent were held invalid for obviousness-type double patenting when the earlier patent claimed a compound and disclosed its utility in specification, and later patent claimed a method of using compound for use described in specification of earlier patent. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Claims 1, 5-15, 17, 20-36 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628